DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Preliminary Amendment
The preliminary amendment filed 08/05/2020  amending claims 1-13 is acknowledged. 


Status of Claims
Clams 1-13 are pending in the application and are presented to be examined upon their merits. 
This is the first action on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over LAZZARI (FR 3051060).
CLAIM 1
	 LAZZARI discloses a method for securing security data of a bank payment card  linked to a bank account, which security data is static and comprises the number  of said card, identification data  of the holder of said card, the expiration date  of said card, and a cryptogram, which bank card number and which cryptogram are composed comprised of multiple digits and/or letters, said method comprising the steps consisting of: inscribing only partially the security data on said card in such a manner that the security data is concealed, which concealed data is formed by: multiple digits and/or letters of the number of said card and/or at least one identification datum of the holder and/or at least one element of the expiration date  and/or at least one digit and/or letter of the cryptogram  transmitting to the only holder of the card a disclosure means  for the concealed data, hiding the concealed data among several pieces of data, arranging the data in a grid , visibly inscribing the grid on the face of the card, and forwarding to the only holder of the card  a revealing pattern of the concealed data, wherein said revealing pattern appears as one of a group consisting of: appearing in the a physical form of a mask  having a form that is complementary to the grid (10) and comprising a series of transparent or latticed windows revealing only 

CLAIM 2
generating an augmented reality image of the revealing pattern in the form of an image of a mask (11') whose form is complementary to the real image of the grid ('0) and comprising a series of windows (110') revealing only the real image of the concealed data when the image of said mask is superimposed on the image of said grid. [see FIG. 1, presentation of the invention]

CLAIM 3
 	consisting of further comprising the step of: generating the augmented reality image of the revealing pattern in the form of an image emphasizing the real image of the concealed data when said augmented reality image is superimposed on the image of the grid. [see FIG. 1, presentation of the invention]




CLAIM 4


CLAIM 5
the method further comprising a step consisting of: placing the concealed data in random order on the grid ('10). [see LAZZARI, FIG. 1, presentation of the invention]

CLAIM 6
the method further comprising a step consisting of: placing the concealed data in a logical order on the grid ('10). [see LAZZARI, FIG. 1, presentation of the invention]

CLAIM 7
A device  for securing security data of a bank payment card (1) linked to a bank account, which security data is static and comprises the number (1) of said card, the identification data (5) of the holder of said card, the expiration date (6) of said card, and a cryptogram (7), which bank card number and which cryptogram are composed comprised of multiple digits and/or letters, and in which: wherein the security data is inscribed only partially on the card (1) in such a manner that the security data is concealed, which concealed data is formed by comprised of: multiple digits and/or letters of the number (') of said card and/or at least one identification datum (5) of the holder and/or at least one element of the expiration date (6) and/or at least one digit and/or letter of the cryptogram (7), the device comprises comprising: a disclosure means (1) for the concealed data, characterized in that: wherein the concealed data is hidden among several pieces of data arranged in a grid ('10), which grid is visibly inscribed on a face of the card (1), i and the device comprises a revealing pattern of the concealed data, which wherein said revealing pattern is comprised of one of a group consisting of: appears in the a physical form of a mask ('1) having 

CLAIM 8
 	in which wherein the augmented reality image of the revealing pattern appears in the form of an image of a mask (1 1') whose form is complementary to the real image of the grid ('10) and comprising a series of windows (110') revealing only the real image of the concealed data when the image of said mask is superimposed on the image of said grid. [see LAZZARI, FIG. 1, presentation of the invention]

CLAIM 9
The device according to claim 7, in which wherein the augmented reality image of the revealing pattern appears in the form of an image emphasizing the real image of the concealed data when said augmented reality image is superimposed on the image of the grid ('0). [see LAZZARI, FIG. 1, presentation of the invention]



CLAIM 10
wherein the grid comprises several boxes each containing a digit between 0 and 9. [see LAZZARI, FIG. 1, presentation of the invention]

CLAIM 11
 	in which wherein each digit is represented several times in the grid. [see LAZZARI, FIG. 1, presentation of the invention]

CLAIM 12
in which wherein each digit is represented once in the grid. [see LAZZARI, FIG. 1, presentation of the invention]

CLAIM 13
wherein the concealed data belongs to a number of the identification card or passport of the holder of the card (1) inscribed on said car[see LAZZARI, FIG. 1, presentation of the invention]



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692